JOHNSEN, Circuit Judge
(concurring specially).
I would affirm the judgment of the trial court on the grounds (1) that the recitation in the renewal certificate, that coverage should be “subject to all of the terms of the standard form of Motor Vehicle Liability Policy as now issued by the Company”, gave the assured the right to claim the benefit here of the new exclusion clause adopted by the company, as a matter of contract modification or substitution by assent; and (2) that the provision in the policy, that the assured should not voluntarily make any payment, assume any obligation or incur any expense other than for immediate surgical and medical relief, “except at Ms own cost” (italics added), impliedly gave him the right to agree to pay the hospital and medical bills of his sister-in-law, in order to obtain the necessary care for her, if his acts in this regard were not done under circumstances which would in other respects breach his obligation under the general cooperation clause of the policy. There is here no charge of collusion or of other bad faith or of an intentio.n directly to admit liability; nor are other competent, prejudicing circumstances shown. In this situation, and in view of the implication which must be held to inhere in the language “except at his own cost”, the humanitarian act of the assured in providing proper medical and hospital care for his injured guest, without regard to the question of his legal responsibility for the accident, cannot alone be allowed to void his contract of insurance.
While there probably was no real necessity for technical reformation of the policy, since the assured’s assent to the change in the exclusion clause doubtless constituted an automatic modification and simply left the substituted provision a matter of reference to the new policy form, yet there could hardly be any harm to the company in having the changed clause specifically written into the original policy by a decree of formal reformation. An ordinary policy holder would certainly feel more secure with such a decree than in having to rely upon some separated form, as a matter of legal reference. In any event, there certainly could be nq *584prejudice to the company from the decree of reformation, under the situation in this case, and it is therefore unnecessary to waste any time upon such a complaint here.
I think the judgment should be affirmed upon the grounds which I have indicated.